                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:   3:19-CR-75-KAC-DCP-15
                                                )
  DEANDRE WATSON,                               )
                                                )
                Defendant.                      )


                                           ORDER

         Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation

  recommending that the Court: (1) find that the plea hearing in this case could not be further

  delayed without serious harm to the interest of justice; (2) grant Defendant’s motion to

  withdraw his not guilty plea to Count One of the Superseding Indictment; (3) accept

  Defendant’s plea of guilty to the lesser included offense in Count One of the Superseding

  Indictment—conspiracy to distribute and possession with the intent to distribute five

  hundred grams or more of cocaine, a Schedule II controlled substance, in violation of 21

  U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B); (4) adjudicate Defendant guilty of the lesser

  included offense in Count One of the Superseding Indictment—conspiracy to distribute

  and possession with the intent to distribute five hundred grams or more of cocaine, a

  Schedule II controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1) and

  841(b)(1)(B); (5) defer a decision on whether to accept the plea agreement until sentencing;

  and (6) find that the Defendant remain in custody until sentencing in this matter [Doc. 352].

  Neither party filed an objection to the report and recommendation to date, and the time to



Case 3:19-cr-00075-KAC-DCP Document 433 Filed 01/15/21 Page 1 of 3 PageID #: 2450
  file an objection has expired. After reviewing the record, the Court agrees with the

  magistrate judge’s report and recommendation. Accordingly, the Court ACCEPTS and

  ADOPTS the magistrate judge’s report and recommendation [Doc. 352] pursuant to 28

  U.S.C § 636(b)(1) and ORDERS as follows:

        (1)    Defendant’s motion to withdraw his not guilty plea to Count One of the

  Superseding Indictment is GRANTED;

        (2)    Defendant’s plea of guilty to the lesser included offense of Count One of the

  Superseding Indictment—conspiracy to distribute and possession with the intent to

  distribute five hundred grams or more of cocaine, a Schedule II controlled substance, in

  violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B), is ACCEPTED;

        (3)    Defendant is hereby ADJUDGED guilty of the lesser included offense in

  Count One of the Superseding Indictment—conspiracy to distribute and possession with

  the intent to distribute five hundred grams or more of cocaine, a Schedule II controlled

  substance, in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B);

        (4)    A decision on whether to accept the plea agreement is DEFERRED until

  sentencing; and

        (5)    Defendant SHALL REMAIN in custody until sentencing in this matter;




                                              2


Case 3:19-cr-00075-KAC-DCP Document 433 Filed 01/15/21 Page 2 of 3 PageID #: 2451
  which is RESCHEDULED to take place on February 19, 2021 at 2:00 p.m. before the

  undersigned.

        IT IS SO ORDERED.

                                         s/ Katherine A. Crytzer
                                         KATHERINE A. CRYTZER
                                         United States District Judge




                                        3


Case 3:19-cr-00075-KAC-DCP Document 433 Filed 01/15/21 Page 3 of 3 PageID #: 2452
